      Case 1:19-cr-00757-JMF Document 87 Filed 04/06/21 Page 1 of 1




                                        April 6, 2021

VIA ECF                                         Application GRANTED. The Clerk of Court
The Honorable Jesse M. Furman                   is directed to terminate Doc. #86. SO ORDERED.
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007
                                                                   April 6, 2021
Re:    United States v. Joseph Galdieri, Sr.
       19 Cr. 757 (JMF)

Dear Judge Furman:

       I write, with no objection from Pretrial Services, to request a temporary
modification of Mr. Galdieri, Sr.’s bail conditions, to allow him to travel to Tampa,
Florida with his wife and grandchildren. If granted, Mr. Galdieri would depart New
York on April 13, 2021 and return on April 19, 2021 and will provide itinerary and
accommodation details to his pretrial services officer prior to departure.        The
Government takes no position on this request.

        On October 1, 2019, Mr. Galdieri was released on a $100,000 personal
recognizance bond signed by two financially responsible people and ordered to
report to Pretrial Services as directed, surrender his passport, and restrict his travel
to the Southern and Eastern Districts of New York. Mr. Galdieri continues to be in full
compliance with his conditions of release.

                                            Respectfully submitted,

                                           /s/Amy Gallicchio__________
                                           Amy Gallicchio
                                           Assistant Federal Defender
                                           (212) 417-8728

cc:    AUSA Thomas J. Wright
       US PTSO Andrew Abbott (via email)
